


Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) by and between AmerisourceBergen
Corporation, a Delaware corporation (hereinafter the “Company”), and Dale B.
Danilewitz (the “Executive”), executed by the parties hereto on the dates set
forth below and dated and effective as of June 4, 2012.

 

WHEREAS, the Company has promoted the Executive to the position of Senior Vice
President and Chief Information Officer of the Company effective as of June 4,
2012; and

 

WHEREAS, the Company and the Executive wish to enter into this Agreement for the
purpose of setting forth the terms and conditions of the Executive’s continued
employment with the Company.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Employment Period.  The Company shall
continue to employ the Executive, either directly or through a Subsidiary (as
defined below), and the Executive shall continue to serve the Company or any
such Subsidiary, on the terms and conditions set forth in this Agreement,
beginning June 4, 2012 (the “Employment Date”) and until that employment ceases
as provided below in Section 4 (the “Employment Period”).  “Subsidiary” means
any entity that is controlled, directly or indirectly, by the Company.

 

2.                                      Position and Duties.

 

(a)                                 During the Employment Period, the Executive
shall continue to be employed as Senior Vice President and Chief Information
Officer of the Company or in such other capacity with the Company or any
Subsidiary as may be determined from time to time by the Company, provided that
any such other capacity shall be at a salary grade level that is substantially
equivalent to or greater than the Executive’s salary grade level as of the date
of this Agreement.

 

(b)                                 During the Employment Period, but excluding
any periods of vacation and absence due to intermittent illness to which the
Executive is entitled, and any services on corporate, civic or charitable boards
or committees, lectures, speaking engagements or teaching engagements that are
approved by the Executive’s direct supervisor and that do not significantly
interfere with the performance of his responsibilities to the Employer (as
defined below) or violating the provisions of Section 9, the Executive shall
devote his full time and attention during normal business hours to the business
and affairs of the Employer and the Executive shall use reasonable efforts to
carry out all duties and responsibilities assigned to him faithfully and
efficiently.  The “Employer” means the ABC Entity (as defined below) by which
the Executive is then employed.  “ABC Entity” means the Company or any
Subsidiary, as the case may be.  For purposes of this Agreement, should
Executive be employed (or have been employed at any time during the Employment
Period) by an Employer or Employers other than the Company, the term “Company”
shall be deemed to include or refer to such Employer or Employers, to the extent
required by the context.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  During the Employment Period,
the Executive shall continue to receive annual base salary at the rate that is
in effect as of the Employment Date, payable in accordance with the regular
payroll practices of the Company.  The Executive’s base salary shall be reviewed
annually by (i) the Compensation and Succession Planning Committee of the Board
of Directors of the

 

--------------------------------------------------------------------------------


 

Company (the “Committee”) and/or (ii) the Chief Executive Officer of the
Company, the Chief Executive Officer and/or the President of the Employer and/or
such other employee of the Company or the Employer to whom Executive then may
report (if other than the foregoing officers of the Company or the Employer), in
accordance with the Company’s standard practices for executives generally, and
may be increased as determined by the Committee, in its sole discretion, or by
any person or persons to whom the Committee has delegated such authority.

 

(b)                                 Annual Bonus and Incentive Plans; Other
Benefits.  During the Employment Period:  (i) the Executive shall be entitled to
participate in any short-term and long-term incentive programs established
and/or maintained by the Company for its senior level executives generally;
(ii) the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs of the Company to at
least the same extent as other senior executives of the Company; (iii) the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in, and shall receive all benefits under, all welfare benefit
plans, practices, policies and programs provided by the Company to at least the
same extent as other senior executives of the Company; and (iv) the Executive
shall be entitled to, and the Company shall provide the Executive with, not less
than the number of weeks of vacation during each calendar year to which the
Executive is entitled as of the date of this Agreement.  In addition, the
Executive shall be entitled to annual reimbursement for tax and financial
planning and tax preparation services in accordance with the Company’s standard
practice for executives generally.

 

(c)                                  Expenses.  During the Employment Period,
the Executive shall be entitled to receive advancement or prompt reimbursement
for all reasonable expenses incurred or anticipated to be incurred by the
Executive in carrying out the Executive’s duties under this Agreement, provided
that the Executive complies with the generally applicable policies, practices
and procedures of the Company for submission of expense reports, receipts, or
similar documentation of such expenses.

 

(d)                                 Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense, reimbursement or
in-kind benefit provided pursuant to Sections 3(b), 3(c) and 5(a) does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended from time to time (“Code”), and
its implementing regulations and guidance (“Section 409A”) (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (ii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

 

4.                                      Termination of Employment.

 

(a)                                 Death or Disability.  The Executive’s
employment and the Employment Period shall terminate automatically upon the
Executive’s death or long term Disability during the Employment Period. 
“Disability” means a condition entitling the Executive to benefits under the
Company’s Long Term Disability Plan, policy or arrangement.

 

(b)                                 By the Company.  The Company may terminate
the Executive’s employment under this Agreement during the Employment Period for
Cause or without Cause.  “Cause” means:

 

(i)                                     the continued failure by the Executive
to substantially perform his duties as contemplated by this Agreement (other
than any such failure resulting from his incapacity due to

 

2

--------------------------------------------------------------------------------


 

physical or mental illness or injury or any such actual or anticipated failure
after the issuance by the Executive of a Notice of Termination for Good Reason)
over a period of not less than thirty days after a demand for substantial
performance is delivered to the Executive by the Board or by the Chief Executive
Officer of the Company, which demand identifies the manner in which it is
believed that the Executive has not substantially performed his duties;

 

(ii)                                  the willful misconduct of the Executive
materially and demonstrably injurious to the Company (including, without
limitation, any breach by the Executive of Section 9 of this Agreement);
provided that no act or failure to act on the Executive’s part will be
considered willful if done, or omitted to be done, by him in good faith and with
reasonable belief that his action or omission was in the best interest of the
Company;

 

(iii)                               the Executive’s conviction of a misdemeanor,
which, as determined in good faith by the Board, constitutes a crime of moral
turpitude and gives rise to material harm to the Company or to any subsidiary or
affiliate of the Company; or

 

(iv)                              the Executive’s conviction of a felony
(including, without limitation, any felony constituting a crime of moral
turpitude).

 

(c)                                  By the Executive.  The Executive may
terminate employment under this Agreement for Good Reason or without Good
Reason.  “Good Reason” means:

 

(i)                                     any reduction in the Executive’s base
salary; or

 

(ii)                                  material failure by the Company to comply
with any provision of Sections 2 and 3 of this Agreement (including, but not
limited to, a diminution in the Executive’s authority, duties, or
responsibilities) other than an isolated, insubstantial or inadvertent failure
that is not taken in bad faith and is remedied by the Company within 30 days
after receipt of written notice thereof from the Executive.

 

Notwithstanding the foregoing, “Good Reason” for purposes of
Section 4(c)(i) shall not include a reduction in base salary if such reduction
is coincident with a reduction applicable to all members of the senior
management team.  A termination of employment by the Executive for Good Reason
shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination, setting forth in reasonable
detail the specific conduct that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies.  Such Notice of
Termination for Good Reason must be received by the Company no later than the
60th day after the event, or last in a series of events, that gives rise to Good
Reason.  The Company shall have 30 days to remedy the conduct set forth in the
Notice of Termination for Good Reason.  A termination of employment by the
Executive for Good Reason shall be effective on the 60th day following the date
when the Notice of Termination for Good Reason is given, unless the conduct set
forth in the notice is remedied by the Company within the 30-day period.  A
termination of the Executive’s employment by the Executive without Good Reason
shall be effected by giving the Company at least 30 days’ advance written notice
of the termination.

 

(d)                                 Date of Termination.  The “Date of
Termination” means the date of the Executive’s death, the date of the
Executive’s Disability, or the date the termination of the Executive’s
employment under this Agreement by the Company for Cause or without Cause or by
the Executive for Good Reason or without Good Reason, as the case may be, is
effective.  The Employment Period shall end on the Date of Termination.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Separation from Service.  For purposes of
determining under Section 409A whether there has been a “separation from
service” with the meaning of Treasury Regulation Section 1.409A-1(h) (or any
successor regulation), the Executive shall be deemed to have incurred a
separation from service if his employment has been terminated in accordance with
this Section 4 and he is performing less than 50% of the average level of bona
fide services he was performing for the Company in the immediately preceding
36-month period (“Separation From Service”).  In addition, notwithstanding any
other provision of this Agreement to the contrary, any payment or benefit
described in Section 5 that represents a “deferral of compensation” within the
meaning of Section 409A shall only be paid or provided to Executive upon a
Separation From Service as defined herein.

 

5.                                      Obligations of the Company upon
Termination.

 

(a)                                 By the Company Other Than for Cause; or By
the Executive for Good Reason.  If, during the Employment Period, the Company
terminates the Executive’s employment under this Agreement (other than for
Cause) or the Executive terminates employment under this Agreement for Good
Reason:

 

(1)                                 the Executive shall be entitled to continued
payment for two years after the Separation From Service of the Executive’s base
salary (as in effect on the Date of Termination), which amounts shall be paid in
installments over such two-year period pursuant to the Company’s normal payroll
policy,

 

(2)                                 the Executive shall be entitled to receive
the following bonus payment:  either (i) if the Separation from Service occurs
following the end of a fiscal year but prior to the date that an annual bonus
for such previously completed fiscal year, if any, is approved by the Company’s
Board of Directors, a bonus payment equal to the bonus payment that the
Executive would have received for such prior fiscal year without regard to the
Executive not having remained employed by the Company on the date that such
bonus payment would otherwise have been paid to the Executive, with any such
bonus amount to be paid at the same time as annual bonuses for such prior fiscal
year are paid by the Company under the applicable bonus program generally but in
no event later than March 15th of the calendar year following the calendar year
that includes the last day of the applicable fiscal year or (ii) if Separation
from Service occurs following the end of a fiscal year but after the date that
an annual bonus for such previously completed fiscal year is approved (or
determined not to be payable by the Company’s Board of Directors), a bonus
payment equal to the amount, if any, to which the Executive would be entitled to
receive under the Company’s annual bonus program if the Executive had remained
employed for the fiscal year of the Company in which such Separation from
Service occurs (based on the degree of attainment of the bonus objectives
applicable to the Executive for such fiscal year determined on the same basis as
such determinations are made for participating associates generally but assuming
100% attainment of any individual performance objectives), multiplied by a
fraction, the numerator of which is the number of days in such current fiscal
year through the Separation from Service, and the denominator of which is 365,
with any such amount to be paid at the same time as annual bonuses for the
fiscal year in which such Separation from Service occurs are paid by the Company
under the applicable bonus program generally but in no event later than
December 31st of the calendar year following the calendar year that includes the
last day of the applicable fiscal year; and

 

(3)                                 For the eighteen month period following the
Executive’s Separation From Service (subject to earlier termination as described
below), if the Executive elects to receive continuation coverage under the
Company’s group health plans pursuant to the Consolidated

 

4

--------------------------------------------------------------------------------


 

Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company will pay the
COBRA premium costs of medical, prescription, dental and vision coverage, if
any, under the Company’s group health plans for the Executive and, to the extent
permitted under COBRA, the Executive’s spouse and eligible dependents, if any,
with such payment not to exceed the COBRA rates for such coverage; provided,
however, that entitlement to any such COBRA premium payments shall terminate
upon COBRA ineligibility, including, without limitation, by reason of the
Executive’s commencement of eligibility under the group health plan of any other
employer and the Executive’s commencement of eligibility for Medicare benefits
under Title XVIII of the Social Security Act.  The Executive shall notify the
Company of the commencement of the Executive’s eligibility under the group
health plan of any other employer and/or of eligibility for Medicare benefits
under Title XVIII of the Social Security Act at any time during the eighteen
month period following the executive’s Separation From Service.  Notwithstanding
anything to the contrary set forth above, the Company, in its sole discretion,
may discontinue any coverage contemplated hereunder in the event that such
continuation is not permitted under or would adversely affect the tax status of
the plan or plans of the Company pursuant to which the coverage is provided or
could result in an excise tax on the Company or the Executive, in which case the
Company shall make supplemental severance payments to the Executive in monthly
amounts equal to the amounts to which the Executive otherwise would have been
entitled hereunder in respect of such coverage for the remainder of the period
that the Company otherwise would have been obligated to pay such COBRA premium
costs on behalf of the Executive.  Any amounts that are paid on the Executive’s
behalf or paid directly to the Executive as supplemental severance payments will
be considered taxable income to the Executive and any taxes on such amounts will
be the Executive’s responsibility and subject to applicable tax withholding.

 

In addition, the Executive shall be entitled to receive executive level
outplacement assistance under any outplacement assistance program then being
maintained by the Company in accordance with the terms of any such program, or
if no such program then exists, in an amount not to exceed $10,000; provided
that any reimbursable expense must be incurred by the Executive no later than
the end of the second calendar year following the year of the Separation From
Service.  The Executive shall also become vested in any outstanding options,
restricted stock or other equity incentive awards only to the extent provided
for under the terms governing such equity incentive award.  The Company shall
also pay, or cause to be paid, to the Executive, in a lump sum in cash within 30
days after the Separation From Service (or, in the case of the pro-rated Annual
Bonus Amount, at the time such bonus would otherwise be paid), the following
accrued but unpaid cash compensation of the Executive (the “Accrued
Obligations”):  (X) the Executive’s base salary through the Date of Termination
that has not yet been paid, (Y)  any accrued but unpaid vacation pay, and
(Z) any unreimbursed employee business expenses; provided, however, that the
Company’s obligation to make any payments, or cause any payments to be made,
under this paragraph (a) to the extent any such payment shall not have accrued
as of the day before the Date of Termination shall also be conditioned upon the
Executive’s execution, and non-revocation, by the 60th day following the Date of
Termination, of a written release, substantially in the form attached hereto as
Annex 1, of any and all claims against the Company and all related parties with
respect to all matters arising out of the Executive’s employment under this
Agreement or the termination thereof (other than any entitlements under the
terms of this Agreement to indemnification or under any other plans or programs
of the Company in which the Executive participated and under which the Executive
has accrued and is due a benefit).  The payments and benefits described in this
paragraph (a) (other than those payments and benefits accrued as of the day
before the Date of Termination) will be paid, or will begin to be paid or
provided, as applicable, as soon as administratively practicable after the
release becomes irrevocable, provided that if the 60-day period described above
begins in one taxable year and ends in a second taxable year such payments or
benefits shall not commence until the second taxable year.

 

5

--------------------------------------------------------------------------------


 

To the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A to payments due to the
Executive upon or following his Separation From Service, then notwithstanding
any other provision of this Agreement (or any otherwise applicable plan, policy,
agreement or arrangement), any such payments that are otherwise due within six
months following the Executive’s Separation From Service will be deferred
(without interest) and paid to the Executive in a lump sum immediately following
that six month period.  This provision shall not be construed as preventing
payments pursuant to Section 5 equal to an amount up to 2 times the lesser of
(a) the Executive’s annualized compensation for the year prior to the Separation
From Service, and (b) the maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) of the Code, being paid to the
Executive in the first six months following the Separation From Service.  For
purposes of the application of Section 409A of the Code, each payment in a
series of payments described in this Section 5 will be deemed a separate
payment.

 

(b)                                 Death or Disability.  If the Executive’s
employment is terminated by reason of the Executive’s death or Disability during
the Employment Period, the Company shall pay the Accrued Obligations to the
Executive or the Executive’s estate or legal representative, as applicable, in a
lump sum in cash within 30 days after the Date of Termination.  In such event,
the Company shall have no further obligations under this Agreement or otherwise
to or with respect to the Executive; and for any entitlements under the terms of
any other plans or programs of the Company in which the Executive participated
and under which the Executive has become entitled to a benefit.

 

(c)                                  By the Company for Cause; By the Executive
Other than for Good Reason.  If the Executive’s employment is terminated by the
Company for Cause during the Employment Period, or the Executive voluntarily
terminates employment during the Employment Period, other than for Good Reason,
the Company shall pay the Executive, or shall cause the Executive to be paid,
the Executive’s base salary through the Date of Termination that has not been
paid and the amount of any declared but unpaid bonuses, accrued but unpaid
vacation pay, and unreimbursed employee business expenses, and the Company shall
have no further obligations under this Agreement or otherwise to or with respect
to the Executive other than for any entitlements under the terms of any other
plans or programs of the Company in which the Executive participated and under
which the Executive has become entitled to a benefit.

 

6.                                      Change in Control.  It is the intention
of the parties that payments to be made to the Executive whether under the terms
of this Agreement or otherwise shall not constitute “excess parachute payments”
within the meaning of Section 280G of the Code and any regulations thereunder. 
If the independent accountants serving as auditors for the Company on the date
of this Agreement (or any other independent certified public accounting firm
designated by the Company) determine that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be nondeductible by the Company pursuant to Section 280G of the
Code (or any successor provision), then the amounts payable or distributable
under this Agreement will be reduced to the maximum amount which may be paid or
distributed without causing such payments or distributions to be nondeductible. 
The determination shall take into account (a) whether the payments or
distributions are “parachute payments” under Section 280G, (b) the amount of
payments and distributions under this Agreement that constitute reasonable
compensation, and (c) the present value of such payments and distributions
determined in accordance with Treasury Regulations in effect from time to time. 
If a reduction is required in accordance with this Section 6, cash payments will
be reduced before any acceleration of vesting or forfeiture conditions are
eliminated and future payments will be reduced before amounts that are
immediately payable.

 

6

--------------------------------------------------------------------------------


 

7.                                      Non-exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
for which the Executive may qualify.  Vested benefits and other amounts that the
Executive is otherwise entitled to receive on or after the Date of Termination
under any plan, policy, practice or program of, or any contract or agreement
with, the Company shall be payable in accordance with such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.

 

8.                                      No Mitigation.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced, regardless
of whether the Executive obtains other employment (except as otherwise provided
in Section 5(a)(3) of this Agreement with respect to the payment of COBRA
premiums).

 

9.                                      Confidential Information;
Non-solicitation; Non-competition.

 

(a)                                 The Executive agrees and acknowledges that
by reason of his employment by and service to the Company, he will have access
to, become exposed to and/or become knowledgeable about confidential information
of the Company (the “Confidential Information”) from time to time during the
Employment Period, including, without limitation, proposals, plans, inventions,
practices, systems, programs, processes, methods, techniques, research, records,
supplier sources, customer lists and other forms of business information that
are not known to the Company’s competitors, are not recognized as being
encompassed within standard business or management practices and/or are kept
secret and confidential by the Company.  Executive agrees that at no time during
or after the Employment Period will he disclose or use the Confidential
Information except as may be required in the prudent course of business for the
benefit of the Company.  The Executive also agrees to be subject to the
Company’s Code of Ethics and Business Conduct as in effect from time to time
during the Employment Period.

 

(b)                                 The Executive acknowledges that the Company
is generally engaged in business throughout the United States.  During the
Executive’s employment by the Company and for two years after the Date of
Termination or the expiration of the Employment Period, the Executive agrees
that he will not, unless acting with the prior written consent of the Company,
directly or indirectly, own, manage, control, or participate in the ownership,
management or control of, or be employed or engaged by, or otherwise affiliated
or associated with, as an officer, director, employee, consultant, independent
contractor or otherwise, any other corporation, partnership, proprietorship,
firm, association or other business entity, which is engaged in any business,
including the wholesale distribution of pharmaceutical products, that, or
otherwise engage in any business that, as of the Date of Termination or
expiration of the Employment Period, as applicable, is engaged in by the
Company, has been reviewed with the Board for development to be owned or managed
by the Company, and/or has been divested by the Company but as to which the
Company has an obligation to refrain from involvement, but only for so long as
such restriction applies to the Company; provided, however, that the ownership
of not more than 5% of the equity of a publicly traded entity shall not be
deemed to be a violation of this paragraph.  During such two-year period,
Executive also agrees to make himself reasonably available to the Company for
consulting at a per diem rate that reflects his annual salary as in an effect
prior to his termination of employment (plus reimbursement of Executive’s
reasonable expenses).  Notwithstanding the foregoing, the Executive shall be
relieved of the covenants provided for in this subsection in the event that the
Company fails to make payments to Executive as provided for in Section 5(a) of
this Agreement.

 

(c)                                  The Executive also agrees that he will not,
directly or indirectly, during the period described in paragraph (b) of this
Section 9 induce any person who is an employee, officer,

 

7

--------------------------------------------------------------------------------

 

director, or agent of the Company, to terminate such relationship, or employ,
assist in employing or otherwise be associated in business with any present or
former employee or officer of the Company, including without limitation those
who commence such positions with the Company after the Date of Termination.

 

(d)                                 The Executive acknowledges and agrees that
the restrictions contained in this Section 9 are reasonable and necessary to
protect and preserve the legitimate interests, properties, goodwill and business
of the Company, that the Company would not have entered into this Agreement in
the absence of such restrictions and that irreparable injury will be suffered by
the Company should the Executive breach the provisions of this Section.  The
Executive represents and acknowledges that (i) the Executive has been advised by
the Company to consult the Executive’s own legal counsel in respect of this
Agreement, (ii) the Executive has consulted with and been advised by his own
counsel in respect of this Agreement, and (iii) the Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with the Executive’s counsel.

 

(e)                                  The Executive further acknowledges and
agrees that a breach of the restrictions in this Section 9 will not be
adequately compensated by monetary damages.  The Executive agrees that actual
damage may be difficult to ascertain and that, in the event of any such breach,
the Company shall be entitled to injunctive relief in addition to such other
legal or equitable remedies as may be available to the Company.  In the event
that the provisions of this Section 9 should ever be adjudicated to exceed the
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended such that those provisions
are made consistent with the maximum limitations permitted by applicable law,
that such amendment shall apply only within the jurisdiction of the court that
made such adjudication and that those provisions otherwise be enforced to the
maximum extent permitted by law.

 

(f)                                   If the Executive breaches his obligations
under this Section 9, he agrees that suit may be brought, and that he consents
to personal jurisdiction, in the United States District Court for the Eastern
District of Pennsylvania, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Chester County,
Pennsylvania; consents to the non-exclusive jurisdiction of any such court in
any such suit, action or proceeding; and waives any objection which he may have
to the laying of venue of any such suit, action or proceeding in any such
court.  The Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers.

 

(g)                                  For purposes of this Section 9, the term
“Company” shall be deemed to include each Subsidiary of the Company.

 

10.                               Successors.

 

(a)                                 This Agreement is personal to the Executive
and, without the prior written consent of the Company, shall not be assignable
by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of

 

8

--------------------------------------------------------------------------------


 

the Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean both the Company as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.

 

11.                               Miscellaneous.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Pennsylvania,
without reference to principles of conflict of laws.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

(b)                                 All notices and other communications under
this Agreement shall be in writing and shall be given by hand to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive, to the address on file with the Company.

 

If to the Company:

 

AmerisourceBergen Corporation

1300 Morris Drive

Chesterbrook, PA  19087

Attention: Chief Executive Officer

 

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of this Section 11.  Notices and
communications shall be effective when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.  If any provision of this Agreement shall
be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the fullest
extent consistent with law.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

(e)                                  The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of, or to assert any right
under, this Agreement (including, without limitation, the right of the Executive
to terminate employment for Good Reason pursuant to paragraph (c) of Section 5
of this Agreement) shall not be deemed to be a waiver of such provision or right
or of any other provision of or right under this Agreement.

 

(f)                                   This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes any and all prior employment agreements or
understandings, written or oral, between the Company or any Subsidiary and the
Executive.

 

9

--------------------------------------------------------------------------------


 

(g)                                  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.

 

12.                               The respective rights and obligations of the
parties hereunder shall survive any termination of the Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations, including, but not by way of limitation, those rights and
obligations set forth in Sections 3, 5, 6, 9 and 11.

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization of the Board, the Company has caused this Agreement to be executed
in its name on its behalf, in each case on the date(s) set forth below.

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

/s/ Steven H. Collis

 

Name:

Steven H. Collis

 

Title:

President and Chief Executive Officer

 

Date:

6/29/2012

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Dale B. Danilewitz

 

Dale B. Danilewitz

 

 

 

Date:

6/29/2012

 

 

10

--------------------------------------------------------------------------------


 

ANNEX 1

 

SEPARATION OF EMPLOYMENT AGREEMENT

AND GENERAL RELEASE

 

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this     day of           ,     , by and between AmerisourceBergen
Corporation (the “Company”) and                 (the “Executive”).

 

WHEREAS, Executive formerly was employed as         ;

 

WHEREAS, Executive and Company entered into an Employment Agreement, dated
              ,     , (the “Employment Agreement”) which provides for certain
severance benefits in the event that Executive’s employment is terminated on
account of a reason set forth in the Employment Agreement;

 

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective          
    ,      (the “Date of Resignation”); and

 

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

 

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

 

1.                                      (a)  Executive, for and in consideration
of the commitments of the Company as set forth in Paragraph 5 of this Agreement,
and intending to be legally bound, does hereby REMISE, RELEASE AND FOREVER
DISCHARGE the Company, its affiliates, subsidiaries and parents, and its
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators (each, a “Releasee”
and collectively, “Releasees”) from all causes of action, suits, debts, claims
and demands whatsoever in law or in equity, which Executive ever had, now has,
or hereafter may have, whether known or unknown, or which Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Executive’s employment to the date of this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship with the Company and/or its predecessors, subsidiaries or
affiliates, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, the Pennsylvania Human
Relations Act, and any other claims under any federal, state or local common
law, statutory, or regulatory provision, now or hereafter recognized, and any
claims for attorneys’ fees and costs.  This Agreement is effective without
regard to the legal nature of the claims raised and without regard to whether
any such claims are based upon tort, equity, implied or express contract or
discrimination of any sort.

 

(b)                                 To the fullest extent permitted by law, and
subject to the provisions of Paragraph 10 below, Executive represents and
affirms that (i) Executive has not filed or caused to be filed on Executive’s
behalf any claim for relief against the Company or any Releasee and, to the best
of

 

11

--------------------------------------------------------------------------------


 

Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on Executive’s behalf;
(ii) Executive has not reported any improper, unethical or illegal conduct or
activities to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the ethics hotline, and has
no knowledge of any such improper, unethical or illegal conduct or activities;
and (iii) Executive will not file, commence, prosecute or participate in any
judicial or arbitral action or proceeding against the Company or any Releasee
based upon or arising out of any act, omission, transaction, occurrence,
contract, claim or event existing or occurring on or before the date of this
Agreement.

 

(c)                                  Nothing in the Agreement will be deemed to
release the Company from (i) claims solely to enforce this Agreement,
(ii) claims for indemnification under the Company’s By-Laws, or (iii) claims for
payment or reimbursement pursuant to any employee benefit plan, policy or
arrangement of the Company.

 

2.                                      In consideration of the Company’s
agreements as set forth in Paragraph 5 herein, Executive agrees to be bound by
the terms of Section 9 of the Employment Agreement.

 

3.                                      Executive agrees and recognizes that
Executive has permanently and irrevocably severed Executive’s employment
relationship with the Company, that Executive shall not seek employment with the
Company or any affiliated entity at any time in the future, and that the Company
has no obligation to employ Executive in the future.

 

4.                                      Executive further agrees that Executive
will not disparage or subvert the Company, or make any statement reflecting
negatively on the Company, its affiliated corporations or entities, or any of
their officers, directors, employees, agents or representatives, including, but
not limited to, any matters relating to the operation or management of the
Company, Executive’s employment and the termination of Executive’s employment,
irrespective of the truthfulness or falsity of such statement.  The Company
agrees that none of its officers, directors, employees, agents or
representatives will disparage or subvert the Executive, or make any statement
reflecting negatively on the Executive, including, but not limited to, any
matters relating to the Executive’s performance or the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

 

5.                                      In consideration for Executive’s
agreement as set forth herein, the Company agrees that the Company shall provide
the following:

 

[insert description of severance benefits to which Executive is entitled under
the Employment Agreement]; and

 

[(b)]                         To the extent covered by directors’ and officers’
liability insurance on the Date of Resignation, the Company will maintain, for
no less than 6 years following the Date of Resignation, directors’ and officers’
liability insurance covering the Executive’s potential liability in connection
with his employment by the Company in amounts and on terms that are commensurate
with the coverage provided to its active officers and directors of the Company.

 

6.                                      Executive understands and agrees that
the payments, benefits and agreements provided in this Agreement are being
provided to Executive in consideration for Executive’s acceptance and execution
of, and in reliance upon Executive’s representations in, this Agreement. 
Executive acknowledges that if Executive had not executed this Agreement
containing a release of all claims

 

12

--------------------------------------------------------------------------------


 

against the Company, Executive would only have been entitled to the payments
provided in the Company’s standard severance pay plan for employees.

 

7.                                      Executive acknowledges and agrees that
the Company previously has satisfied any and all obligations owed to Executive
under any employment agreement or offer letter Executive has with the Company
and, further, that this Agreement supersedes any employment agreement or offer
letter Executive has with the Company, and any and all prior agreements or
understandings, whether written or oral, between the parties shall remain in
full force and effect to the extent not inconsistent with this Agreement, and
further, that, except as set forth expressly herein, no promises or
representations have been made to Executive in connection with the termination
of Executive’s employment agreement or offer letter with the Company, or the
terms of this Agreement.

 

8.                                      Executive agrees not to disclose the
terms of this Agreement to anyone, except Executive’s spouse, attorney and, as
necessary, tax/financial advisor.  Likewise, the Company agrees that the terms
of this Agreement will not be disclosed except as may be necessary to obtain
approval or authorization to fulfill its obligations hereunder or as required by
law.  It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.

 

9.                                      Executive represents that Executive does
not presently have in Executive’s possession any records and business documents,
whether on computer or hard copy, and other materials (including but not limited
to computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of Executive’s prior employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates.  Executive acknowledges that all such Corporate Records are the
property of the Company.  In addition, Executive shall promptly return in good
condition any and all beepers, credit cards, cellular telephone equipment,
business cards and computers.  As of the Date of Resignation, the Company will
make arrangements to remove, terminate or transfer any and all business
communication lines including network access, cellular phone, fax line and other
business numbers.

 

10.                               Nothing in this Agreement shall prohibit or
restrict Executive from: (i) making any disclosure of information required by
law; (ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s [designated legal, compliance or human resources officer]; or
(iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

 

11.                               The parties agree and acknowledge that the
agreement by the Company described herein, and the settlement and termination of
any asserted or unasserted claims against the Releasees, are not and shall not
be construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by any of the Releasees to Executive.

 

12.                               Executive agrees and recognizes that should
Executive breach any of the obligations or covenants set forth in this
Agreement, the Company will have no further obligation to provide Executive

 

13

--------------------------------------------------------------------------------


 

with the consideration set forth herein, and will have the right to seek
repayment of all consideration paid up to the time of any such breach.  Further,
Executive acknowledges in the event of a breach of this Agreement, Releasees may
seek any and all appropriate relief for any such breach, including equitable
relief and/or money damages, attorney’s fees and costs.

 

13.                               Executive further agrees that the Company
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as to an equitable accounting of
all earnings, profits and other benefits arising from any violations of this
Agreement, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.

 

14.                               This Agreement and the obligations of the
parties hereunder shall be construed, interpreted and enforced in accordance
with the laws of the Commonwealth of Pennsylvania.

 

15.                               Executive certifies and acknowledges as
follows:

 

(a)                                 That Executive has read the terms of this
Agreement, and that Executive understands its terms and effects, including the
fact that Executive has agreed to RELEASE AND FOREVER DISCHARGE the Company and
each and every one of its affiliated entities from any legal action arising out
of Executive’s employment relationship with the Company and the termination of
that employment relationship;

 

(b)                                 That Executive has signed this Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which Executive acknowledges is adequate and satisfactory to Executive and which
Executive acknowledges is in addition to any other benefits to which Executive
is otherwise entitled;

 

(c)                                  That Executive has been and is hereby
advised in writing to consult with an attorney prior to signing this Agreement;

 

(d)                                 That Executive does not waive rights or
claims that may arise after the date this Agreement is executed;

 

(e)                                  That the Company has provided Executive
with a period of twenty-one (21) days within which to consider this Agreement,
and that Executive has signed on the date indicated below after concluding that
this Agreement is satisfactory to Executive; and

 

(f)                                   Executive acknowledges that this Agreement
may be revoked by Executive within seven (7) days after execution, and it shall
not become effective until the expiration of such seven day revocation period. 
In the event of a timely revocation by Executive, this Agreement will be deemed
null and void and the Company will have no obligations hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this        day
of        ,     .

 

 

 

 

Witness:

 

[Executive]

 

 

 

 

 

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

 

 

Witness:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

15

--------------------------------------------------------------------------------
